DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4, 6-9, 11-16, 18, 20-23, 25-30, and 32-37 are allowable. Claims 3, 10, 17, 24, and 31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 3/21/2022, is hereby withdrawn and claims 3, 10, 17, 24, and 31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 4/20/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-4, 6-18, and 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6-7, the prior art failed to disclose or reasonably suggest the claimed lead frame used in a semiconductor package particularly characterized by the engraved pattern having a depth of 2 µm to 100 µm.
Regarding claims 8-14, the prior art failed to disclose or reasonably
suggest the claimed clip used in a semiconductor package comprising: an engraved
pattern having a plurality of continuous line-form grooves formed on a metal surface of
the clip; first metal projections projected relatively higher than the metal surface of the
clip at outer edges of hollow parts in the engraved pattern; and second metal projections formed in an inner wall of the engraved pattern.
Regarding claims 15-18 and 20-21, the prior art failed to disclose or reasonably suggest the claimed substrate used in a semiconductor package particularly characterized by the engraved pattern having a depth of 2 µm to 100 µm.
Regarding claims 22-28, the prior art failed to disclose or reasonably
suggest the claimed semiconductor package comprising: a lead frame; a semiconductor
chip adhered on a pad of the lead frame; a clip electrically connecting the semiconductor chip to a lead of the lead frame; an engraved pattern having a plurality of
continuous line-form grooves formed on at least one or more metal surfaces of the lead
frame and the clip; first metal projections projected relatively higher than the metal surface at outer edges of hollow parts in the engraved pattern; and second metal projections formed in an inner wall of the engraved pattern.
Regarding claims 29-35, the prior art failed to disclose or reasonably
suggest the claimed semiconductor package comprising: a substrate; a semiconductor
chip adhered on a metal surface of the substrate; a lead frame adhered on the other
metal surface of the substrate; a bonding wire connecting the metal surface of the
substrate, on which the lead frame is adhered, to the semiconductor chip; an engraved
pattern having a plurality of continuous line-form grooves formed on the metal surface of
the substrate; first metal projections projected relatively higher than the metal surface of
the substrate at outer edges of hollow parts in the engraved pattern; and second metal
projections formed in an inner wall of the engraved pattern.
Regarding claim 36, the prior art failed to disclose or reasonably suggest the claimed lead frame used in a semiconductor package particularly characterized by the first metal projections having a height of 0.5 µm to 50 µm.
Regarding claim 37, the prior art failed to disclose or reasonably suggest the claimed substrate used in a semiconductor package particularly characterized by the first metal projections having a height of 0.5 µm to 50 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896